DETAILED ACTION
	This action is a response to the communication received on 8/23/2021. Examiner acknowledges the amendments made to claims 1, 3, 6-10, and 12-20; the cancellation of claims 2, 4-5, and 11; and the addition of claims 21-25.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3, 15-19, and 24 are objected to because of the following informalities:  
In claim 3, line 2, “one or more stretchable sections form a sleeve are configured” should be -- one or more stretchable sections form a sleeve and are configured--.
In claims 15-19, “the at least three pockets are positioned to be adjacent and along…of the knee” should be -- the at least three pockets are configured to be positioned to be adjacent and along…of the knee--.
In claim 24, line 3, “portion” should be –portions--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 12-19 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “one or more stretchable sections” in line 6. It is not clear if this is a new instance or the same instance mentioned in line 3 of the claim.
Claim 23 recites a conditional “when” statement in line 9 of the claim, which makes the claim unclear. It cannot be determined if the securing step is required due to the conditional limitation.
Claims 24-25 inherit the deficiencies of claim 23 and are likewise rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 7, 8, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,466,251 (Brunson et al., hereinafter Brunson).
In regards to claims 1 and 3, Brunson disclose a therapeutic, elastic sleeve that is affixed to a patient’s limb (see abstract). Brunson shows in figures 1-3 and column 3, line 50- column 6, 
one or more stretchable sections configured to accommodate, compress, and at least partially surround a knee (18 – sheet made of elastic material); and 
one or more pockets located at a surface of the one or more stretchable sections at a position to configured to reside on or adjacent to said joint when the support brace is worn by the user and is configured to receive an electromagnetic pulse device (16 – container on the stretchable section).
As shown in figures 1-4, the container and stretchable section are attached together to form a sleeve. It can also be considered that the container is a pocket. Note that the electromagnetic pulse therapy device is not actively claimed and the brace does not mention anything other than that the pockets are configured to receive the electromagnetic device, which Brunson does. 
Regarding claims 6 and 7, unless a structural limitation is provided by the process limitation, patentability of product-by-process claims are based on the product itself (see MPEP 2113[R-1]). Therefore, since it appears that the process does not limit the claims in terms of structure, the structure of Brunson above in claim 1 meets the limitations recited in the instant claims. 
In regards to claim 8, Brunson discloses the limitation of claim 1. In addition, Bruson shows the presence of a slit (24 – open end of envelope) in each of the pockets. The slit would be considered sized to receive the electromagnetic pulse therapy device.
In regards to claim 12, Brunson disclose a therapeutic, elastic sleeve that is affixed to a patient’s limb (see abstract). Brunson shows in figures 1-3 and column 3, line 50- column 6, line 
one or more stretchable sections configured to accommodate, compress, and at least partially surround a knee (18 – sheet made of elastic material); 
multiple pockets located at a surface of the one or more stretchable sections at a position to configured to reside on or adjacent to said joint when the support brace is worn by the user and is configured to receive an electromagnetic pulse device (16 – container on the stretchable section; see figure 3); 
a series of slits, each slit being located in one of the multiple pockets (shows the presence of a slit 24 – open end of envelopes) in each of the pockets.
The slit would be considered sized to receive the electromagnetic pulse therapy device.
As shown in figures 1-4, the container and stretchable section are attached together to form a sleeve. It can also be considered that the container is a pocket. Note that the electromagnetic pulse therapy device is not actively claimed and the brace does not mention anything other than that the pockets are configured to receive the electromagnetic device, which Brunson does. 
In regards to claim 13, Brunson discloses the limitations of claim 12. In addition, because the stretchable material is elastic, it can be considered as a four-way stretch material.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,466,251 (Brunson et al.) as applied to claim 1 above, and further in view of US 2018/0078398 (Ingimundarson et al., hereinafter Ingimundarson).
In regards to claim 10, Brunson discloses the limitations of claim 1. However, Brunson does not teach the use of stretchable bands to secure the support brace to the body part. In a related area, Ingimundarson discloses an orthopedic device that surrounds that supports the knee (figures 1A and 1B) that has stretchable or elastic straps or bands to restrict or guide a joint or change compressibility of different zones (paragraphs 15, 17, 71). Ingimundarson shows in paragraphs 90 and 108 that the straps help support the knee. Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to incorporate stretchable bands in the device of Brunson as taught by Ingimundarson in order to help support the knee by restricting or guiding a joint or change compressibility of different zones.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,466,251 (Brunson et al.) as applied to claims 1 and 12  above, and further in view of US 5,344,384 (Ostrow et al., hereinafter Ostrow).
In regards to claims 21 and 22, Brunson discloses the limitations of claims 1 and 12 but does not disclose the inclusion of electromagnetic pulse therapy devices as part of the brace. In a related area, Ostrow discloses a magnetotherapy wrap (abstract) where electromagnetic pulse devices are incorporated into a wrap inside each of the panels where the coils are used to provide electromagnetic pulse therapy to the patient for the treatment of muscle and bone tissue (column 3, line 14-column 4, line 60).
Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to incorporate the electromagnetic pulse therapy device disclosed by Ostrow into the device of Brunson in order to provide electromagnetic pulse therapy to the patient for the treatment of muscle and bone tissue.

Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,466,251 (Brunson et al.) and further in view of US 5,344,384 (Ostrow et al.).
In regards to claims 23 and 24, Brunson discloses a therapeutic, elastic sleeve/brace that is secured to a patient’s limb (see abstract). Brunson shows in figures 1-3 and column 3, line 50- column 6, line 51 which shows various sleeve embodiments used to accommodate a knee. The device has the following components:
one or more stretchable sections configured to accommodate, compress, and at least partially surround a knee (18 – sheet made of elastic material); and 

As shown in figures 1-4, the container and stretchable section are attached together to form a sleeve. It can also be considered that the container is a pocket. Also, it can be seen in the figures that he pockets are adjacent different portions of the knee when the brace is worn by the user.
Brunson does not teach the securing of electromagnetic pulse therapy devices within the pockets of the brace. In a related area, Ostrow discloses a magnetotherapy wrap (abstract) where electromagnetic pulse devices are incorporated into a wrap inside each of the panels where the coils are used to provide electromagnetic pulse therapy to the patient for the treatment of muscle and bone tissue (column 3, line 14-column 4, line 60).
Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Brunson to include the step of securing electromagnetic pulse therapy devices into the pockets of the device of Brunson as taught by Ostrow in order to provide electromagnetic pulse therapy to the patient for the treatment of muscle and bone tissue.

Response to Arguments
Applicant's arguments filed 8/23/2021 have been fully considered but they are not persuasive.
Applicant’s amendments have overcome the previous 112 rejections. However, the new claims have introduced new 112 issues.
Applicant’s amendments have overcome previously applied the prior art with regards to the public sale. However, the amendment does not overcome the Brunson rejection. Applicant argues that the electromagnetic device is quite small and it would not properly align with the joint. However, the claim does not disclose the presence of or placement of the electromagnetic pulse therapy device. The claim only recites that the pocket is configured to receive the electromagnetic pulse therapy device, which Brunson does. In addition, there is no structure disclosed regarding the electromagnetic pulse therapy device so the devices could be larger coils, coil systems, or small devices that could fit in the pocket claimed.

Allowable Subject Matter
Claim 20 is allowed.
Claim 14-19 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
In regards to claim 9, the prior art of record does not teach or suggest a brace, as claimed by Applicant, where the brace comprises at least four pockets that where each pocket is provided along the brace in a linear fashion.
In regards to claim 14, the prior art of record does not teach or suggest a brace, as claimed by Applicant, where the brace comprises at least three pockets where each pocket extends along the brace in a linear fashion.
In regards to claim 20, the prior art of record discloses the sleeve that accommodates a knee with the stretchable sections and upper and lower stretchable bands, or a sleeve that accommodates a knee that has pockets with slits sewn along the interior surface of the sleeve. These are two materially different devices and there is no motivation to combine them due to their materially different use, structure, and function.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791      

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791